Citation Nr: 0831453	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right chondromalacia patella. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for left chondromalacia patella. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1993.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in St. Petersburg, Florida that 
granted service connection for bilateral knee and left 
shoulder disabilities.  Each has been rated 10 percent 
disabling, effective from February 1, 1993.  The veteran 
appeals for higher initial disability evaluations.  
Therefore, analysis of these issues requires consideration of 
the rating to be assigned from the date of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case 
was remanded by a decision of the Board dated in August 2007.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that the symptoms associated with 
service-connected bilateral knee and left shoulder disorders 
are more severely disabling than reflected by the currently 
assigned disability evaluations and warrant higher initial 
ratings since the date of service connection.  

Review of the record discloses, however, that the veteran has 
not been provided notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
as to what is required for a higher rating as to any of the 
issues currently on appeal.  The VCAA and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) requires at a minimum that the Secretary notify 
the claimant that to substantiate a claim for a higher 
rating, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159 (2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption. Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter. See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., statements or supplemental 
statements of the case), is required to meet VA's 
notification requirements.  The VCAA letter should be sent 
prior to the appealed rating decision or if sent after the 
rating decision, before a readjudication of the appeal.  A 
supplemental statement of the case when issued following VCAA 
notification letter satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In this instance, the record reflects that the RO sent VCAA 
notice letters to the veteran in January 2002 and August 2003 
that only addressed the requirements to establish service 
connection.  While a statement of the case and supplemental 
statement of the case with pertinent rating criteria were 
provided to the veteran in May 2003 and October 2007, 
respectively, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case or supplemental statement of the case can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the statement of 
the case or the supplemental statement of the case (emphasis 
ours). See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Mayfield III).  Adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication. See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As indicated previously, there is no document in the claims 
folder that provides any notice to the appellant as to what 
is required for a higher rating for service-connected knee 
and left shoulder disabilities.  The veteran himself wrote in 
his substantive appeal dated in July 2003 that "I do not 
know of the proper way to obtain evidence needed to 
substantiate my claim for the injuries I have....Accordingly, 
adequate notice has not been provided and the case must be 
remanded in order to comply with the statutory requirements 
of the VCAA.

The case is therefore REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holdings 
and the relevant criteria in 
Vazquez-Flores, Sanders and 
Quartuccio are fully met and 
complied with as outlined above.

2.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

